DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 2/3/2022.  Claims 1-22, of which independent claims 1 and 12 and dependent claims 3-5 have been amended, are still pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/3/2022 has been entered.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “vehicle charging control system”, “power receiving system”, and “remote control system” in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “system” linked by the transition phrases “vehicle charging control”, “power receiving”, and “remote control”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Vehicle charging control system” – ¶82 “a computer processor” onboard autonomous vehicle 100 that executes computer program code stored in a computer-readable medium.
2) “Power receiving system” – ¶25 “a receiver coil configured to be inductively coupled to a transmitter coil in the power transmitting system”, the receiver coil being located onboard autonomous vehicle 100.
3) “Remote control system” – ¶33 “a computer server in communication with a plurality of autonomous vehicles and a plurality of charging stations”, the computer server being located near a plurality of vehicle charging stations.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0105053 A1, hereinafter “Ahmed”) in view of Bostick et al. (US 2018/0081360 A1, hereinafter “Bostick”).

Regarding claim 1, Ahmed teaches charging equipment for an autonomous vehicle comprising: a vehicle charging control system (See ¶49 “charging system controller”.) configured to be operably connected to the autonomous vehicle (See ¶60 “autonomous or partially autonomous vehicle”.); and a power receiving system configured to be operably connected to the autonomous vehicle (See ¶37 “vehicle charging coils”.); wherein the vehicle charging control system communicates with a remote control system to receive station location data for an assigned charging station for guiding the autonomous vehicle to the assigned charging station among a plurality of charging stations within a charging facility (See FIG. 5, step 501, and ¶76 “the access point provides one or more signals to assist a vehicle in both choosing and reaching an appropriate pad, and in positioning in the proper location for charging.” Also, ¶¶ 60 and 77, “locations may be assigned” and ¶ 48, “a location provided with one or more wireless charging pads” with the location corresponding to the charging facility and charging pads corresponding to the plurality of charging stations. ); wherein the power receiving system (See ¶37 “vehicle charging coils”.) receives electric power from a power transmitting system at the assigned charging station (See ¶43 “ground pad/charging coil”.) and transfers electric power to the autonomous vehicle (See ¶61 “Once the vehicle is properly positioned, the charging can be engaged 209.”); wherein the vehicle charging control system receives alignment signals from the assigned charging station for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station(See ¶¶37-38 “… messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.  Once the vehicle is properly aligned with the charging coils, the charging station may signal the vehicle to cease movement and wireless charging may begin.”).  
Ahmed does not expressly disclose wherein the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle.  However, Bostick, in the same field of invention, discloses this (See ¶86 “Based on the current time to replenish energy for corresponding autonomous vehicles, the server assigns an appropriate station.  The server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.”  See also ¶70 “Illustrative embodiments consider several factors while determining when an autonomous vehicle should recharge or refuel.  Factors that illustrative embodiments consider may include, for example: 1) current charge or fuel level and range of autonomous vehicle…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Bostick in order to expressly assign a charging station to an autonomous vehicle based on the current charge of the autonomous vehicle.  As is stated in the disclosure of Bostick, it is advantageous to assign a charging station to an autonomous vehicle in order to minimize queues that may occur if numerous vehicles arrive at the same station to recharge at the same time.  See ¶23, which states “the set of services may direct the registered autonomous vehicles in need of replenishing the onboard energy source to one or more selected energy stations that will minimize energy replenishment times to meet travel destination time constraints defined by passengers of the registered autonomous vehicles.”  In other words, the remote control system is configured to receive the current charge status and the location of each vehicle, and based on the demand for charging at charging stations, the remote control system can assign vehicles to stations in an efficient manner that minimizes wait times and queueing for a fleet of autonomous vehicles.

Regarding claim 2, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system communicates with the remote control system to (See ¶36 “In order for the charging control message exchange to begin, the vehicle (Wi-Fi- client) first associates with an Access Point… Association involves the vehicle system presenting proper security credentials (SSID, password, etc.), authenticating, and then actually joining the Wi-Fi communication network of the wireless charging system.”  The examiner interprets the security credentials and authentication as naturally including a unique station ID.); and wherein the vehicle charging control system uses the alignment signals only from the assigned charging station associated with the station ID for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station (See ¶37 “After the vehicle has joined the wireless charging system’s network, the charging station may exchange standardized messages with the vehicle for the purposes of positioning the vehicle.  This may include messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.”  The vehicle communication system is coupled with only one wireless access point, so the alignment signals naturally come from only that wireless access point, which is associated with the charging pad to which the vehicle is assigned.).  

Regarding claim 3, modified Ahmed teaches the charging equipment according to claim 2, wherein the vehicle charging control system is configured to be operably connected to the autonomous vehicle (See ¶81 “… autonomous or partially autonomous driving may be used at some point to more quickly, precisely position a vehicle.”).  

modified Ahmed teaches the charging equipment according to claim 3, wherein the vehicle charging control system transmits the station location data for the assigned charging station to the autonomous vehicle for guiding the autonomous vehicle to the assigned charging station (See ¶60 “… an autonomous or partially autonomous vehicle) may use the received instructions to precisely position the vehicle to facilitate charging.”).  

Regarding claim 5, modified Ahmed teaches the charging equipment according to claim 3, wherein the vehicle charging control system transmits driving commands to the autonomous vehicle based on the alignment signals for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station (See ¶¶78-80 regarding precision guidance signals received by an autonomous vehicle that are used to “precisely position a vehicle”.).  

Regarding claim 6, modified Ahmed teaches the charging equipment according to claim 1, wherein the power receiving system is configured to be operably connected to a power storage system of the autonomous vehicle and is configured to transmit the power received from the power transmitting system at the assigned charging station to the power storage system of the autonomous vehicle (See ¶50 “Once a compatible vehicle is properly positioned over the charging pad, the wireless charging process begins 210…. The charging process continues until the vehicle battery is fully charged or reaches a desired charge level.”).  

modified Ahmed teaches the charging equipment according to claim 1, wherein the power receiving system wirelessly receives electric power from the power transmitting system at the assigned charging station (See ¶50 “wireless charging process”.).  

Regarding claim 8, modified Ahmed teaches the charging equipment according to claim 7, wherein the power receiving system includes a receiver coil configured to be inductively coupled to a transmitter coil in the power transmitting system to wirelessly transfer electric power (See ¶43 “Multiple parameters are used by a wireless power transfer system to determine compatibility between the vehicle charging coil and a ground pad/charging coil” and ¶44 “components of inductive (wireless) charging systems”.).  

Regarding claim 9, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system communicates with the remote control system via a first wireless communication link (See ¶23 “Data may be communicated between CPU 3 and network 61 utilizing, for example, a data-plan, data over voice, or DTMF tones associated with nomadic device 53.  Alternatively, it may be desirable to include an onboard modem 63 having antenna 18 in order to communicate data between CPU 3 and network 61 over the voice band.”  The Examiner understands this “first” wireless communication link to be a long-distance communication link between the remote control system and the vehicle charging control system, via a network.  See FIG. 1 for more details.); and wherein the vehicle charging control system receives the alignment signals via a second wireless communication link (See ¶78 “… short-range communication sensors (BT, BLE, Zigbee, Wi-Fi) may be used in conjunction with vehicle transmitters, transceivers, or other components, to communicate vehicle element location(s) and guide the vehicle to the appropriate location.”  The Examiner understands this “second” communication link to be a short-range communication link between the remote control system and the vehicle charging control system, wherein this short-range communication is specifically configured to precisely guide the vehicle to the charging pad.).  

Regarding claim 11, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system transmits vehicle station location data for the autonomous vehicle to the remote control system (See ¶78 “… short-range communication sensors (BT, BLE, Zigbee, Wi-Fi) may be used in conjunction with vehicle transmitters, transceivers, or other components, to communicate vehicle element location(s) and guide the vehicle to the appropriate location.”).  
For the sake of examination, the Examiner interprets “vehicle station location data for the autonomous vehicle” as the location of the autonomous vehicle with respect to specific features of the charging station (e.g., near a specific charging pad). 
 
Regarding claim 12, Ahmed teaches a method of electrically charging an autonomous vehicle comprising the steps of: communicating, via a vehicle charging control system of the autonomous vehicle, with a remote control system to receive station location data for an assigned charging station for guiding the autonomous vehicle to the assigned charging station among a plurality of charging stations within a charging facility (See FIG. 5, step 501 “Provide initial guidance”, and ¶76 “the access point provides one or more signals to assist a vehicle in both choosing and reaching an appropriate pad, and in positioning in the proper location for charging.” Also, ¶¶ 60 and 77, “locations may be assigned” and ¶ 48, “a location provided with one or more wireless charging pads” with the location corresponding to the charging facility and charging pads corresponding to the plurality of charging station); receiving, via the vehicle charging control system of the autonomous vehicle, alignment signals from the assigned charging station for aligning the autonomous vehicle with respect to a power transmitting system at the assigned charging station (See FIG. 5, step 505 “Engage short range guidance”, and ¶¶37-38 “… messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.  Once the vehicle is properly aligned with the charging coils, the charging station may signal the vehicle to cease movement and wireless charging may begin.”); receiving, via a power receiving system of the autonomous vehicle (See ¶37 “vehicle charging coils”.), electric power from the power transmitting system at the assigned charging station (See ¶43 “ground pad/charging coil”.) and transmitting electric power to the autonomous vehicle (See FIG. 5, step 523 “Begin charging”, and ¶61 “Once the vehicle is properly positioned, the charging can be engaged 209.”).
Ahmed does not expressly disclose wherein the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle (See ¶86 “Based on the current time to replenish energy for corresponding autonomous vehicles, the server assigns an appropriate station.  The server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.”  See also ¶70 “Illustrative embodiments consider several factors while determining when an autonomous vehicle should recharge or refuel.  Factors that illustrative embodiments consider may include, for example: 1) current charge or fuel level and range of autonomous vehicle…”).
Ahmed with those of Bostick in order to expressly assign a charging station to an autonomous vehicle based on the current charge of the autonomous vehicle.  As is stated in the disclosure of Bostick, it is advantageous to assign a charging station to an autonomous vehicle in order to minimize queues that may occur if numerous vehicles arrive at the same station to recharge at the same time.  See ¶23, which states “the set of services may direct the registered autonomous vehicles in need of replenishing the onboard energy source to one or more selected energy stations that will minimize energy replenishment times to meet travel destination time constraints defined by passengers of the registered autonomous vehicles.”  In other words, the remote control system is configured to receive the current charge status and the location of each vehicle, and based on the demand for charging at charging stations, the remote control system can assign vehicles to stations in an efficient manner that minimizes wait times and queueing for a fleet of autonomous vehicles.

With respect to claim 13, all the limitations have been analyzed in view of claims 2 and 12, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 2 and 12; therefore, claim 13 is rejected over the same rationale as claims 2 and 12.

With respect to claim 14, all the limitations have been analyzed in view of claims 3 and 12, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claims 3 and 12; therefore, claim 14 is rejected over the same rationale as claims 3 and 12.

With respect to claim 15, all the limitations have been analyzed in view of claims 3, 4, and 12, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 3, 4, and 12; therefore, claim 15 is rejected over the same rationale as claims 3, 4, and 12.

With respect to claim 16, all the limitations have been analyzed in view of claims 3, 5, and 12, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 3, 5, and 12; therefore, claim 16 is rejected over the same rationale as claims 3, 5, and 12.

With respect to claim 17, all the limitations have been analyzed in view of claims 6 and 12, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 6 and 12; therefore, claim 17 is rejected over the same rationale as claims 6 and 12.

With respect to claim 18, all the limitations have been analyzed in view of claims 7 and 12, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 7 and 12; therefore, claim 18 is rejected over the same rationale as claims 7 and 12.

With respect to claim 19, all the limitations have been analyzed in view of claims 7, 8, and 12, and it has been determined that claim 19 does not teach or define any new limitations 

With respect to claim 20, all the limitations have been analyzed in view of claims 9 and 12, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 9 and 12; therefore, claim 20 is rejected over the same rationale as claims 9 and 12.

With respect to claim 22, all the limitations have been analyzed in view of claims 11 and 12, and it has been determined that claim 22 does not teach or define any new limitations beyond those previously recited in claims 11 and 12; therefore, claim 2 is rejected over the same rationale as claims 11 and 12.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being patentable over Ahmed, in view of Bostick, and in view of Ricci (US 2017/0136894 A1, hereinafter “Ricci”).

Regarding claim 10, modified Ahmed teaches the charging equipment according to claim 1.  Modified Ahmed does not expressly disclose wherein the vehicle charging control system transmits power charge status data of the autonomous vehicle to the remote control system and a station charging control system at the assigned charging station.
However, Ricci, in the same field of invention, teaches this limitation (See ¶175 “the request may be received by the power tracking server 2012 and/or a power source.  The charge request may be sent by the vehicle 100 in response to a user input or based on a determined level of charge associated with the vehicle 100.”)
Ahmed with those of Ricci in order to send the power charge status data of a vehicle’s battery to a charging station while the vehicle is being charged.  By explicitly combining this feature with the invention of Ahmed, one of ordinary skill in the art would develop a charging system that can actively control the state of charge of a vehicle battery, since it has feedback from the vehicle regarding the battery’s state of charge.  This system would clearly be beneficial to estimate the time required for charging (which is expressly disclosed by Ahmed), to accurately charge a vehicle to a specific state of charge (also disclosed by Ahmed), or perhaps to prevent the system from over-charging a vehicle battery.

With respect to claim 21, all the limitations have been analyzed in view of claims 10 and 12, and it has been determined that claim 21 does not teach or define any new limitations beyond those previously recited in claims 10 and 12; therefore, claim 21 is rejected over the same rationale as claims 10 and 12.

Response to Arguments
With respect to the previous rejections under 35 USC 112, Applicant’s deletion of the disputed limitation “control unit” renders these rejections moot and thus they have been withdrawn.
With respect to the obviousness rejections, Applicant’s arguments (pages 8-12 of the remarks) have been carefully considered, but they are not persuasive as explained in detail below. 
the Examiner concedes that Ahmed does not teach these recitations (see the paragraph bridging pages 8 and 9 of the Remarks, emphasis added here).  It is respectfully submitted that this assertion is factually incorrect.  As seen in the previous final rejections dated 9/3/2021 as well as above, the Examiner only conceded that Ahmed does not expressly disclose wherein the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle. Therefore, these arguments are not persuasive.  Applicant is reminded that Bostick was merely relied upon for what it clearly teaches and not the other allegedly missing limitations noted by Applicant above.
Second, Applicant argues “Ahmed's autonomous vehicle is not part of a fleet of autonomous vehicles where a remote control system assigns charging stations and transmits id.). In response, it is noted that these arguments were previously raised by Applicant and sufficiently addressed in the Office Action dated 3/23/2020 and as such are not repeated here.
Third, with respect to the alleged deficiency of Ahmed regarding the limitation “assigned” (page 10, id.), it is believed this argument is properly addressed in view of the updated obviousness rejections above. 
Fourth, with respect to the arguments “it is unclear whether the Examiner is referring to Ahmed's paragraph [0076] or Bostick's paragraph [0076]. Nevertheless, neither Ahmed's paragraph [0076] nor Bostick's paragraph [0076] teaches an assigned charging station as the claims of the present application recite. Rather, as discussed above, the Examiner concedes that Ahmed does not teach these recitations and Bostick does not teach assigning energy replenishers 530” (page 10, id.), these arguments were previously addressed in the Advisory Action dated 11/5/2021.
Lastly, the newly added limitations (page 10, id.) are taught by Ahmed as noted in the rejections set forth above regarding these amendments.
It is believed that all Applicant’s arguments have been addressed in view of the responses above as well as the updated rejections and therefore the rejections are maintained.  Applicant is individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669